Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/453,618 filed on 06/26/2019. Claims 1, 9, and 16 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL.

Drawings
The drawings were received on 6/26/2019.  These drawings are reviewed and accepted by the Examiner.

Priority
This application is a continuation of US. Patent Application No 15/183,914, filed on June 16, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8, respectively of US patent 10,380,883 in view of over Kreuzer,” US 2015/0286209, filed Mar. 23, 2015), further in view of Ashinghurst et al. (“Ashinghurst,” US 2014/0107853, published Apr. 17, 2014).
Regarding claim 9; claim 1 of US patent No. 10,380,883 discloses all the limitations but does not explicitly disclose (i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group and  displaying, on a screen of the external device, a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group.
However, in an analogous art, Kreuzer discloses electronic tool lock, 
wherein (i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group (Kreuzer: par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access to, and use of, tools  registered with the system; par. 0032, … information include name; company  or organization name, contact information of user; registrant and/or company).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zeiler with the claim 1 of US patent No. 10,380,883, wherein “(i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group to provide users with means for the electronic locking provisions are set to allow infinite use, thus allowing tool operation regardless of whether the tool is registered or used with the systems.  The user control and operation of the tools of interest  (Kreuzer: abstract, par. 0016).
Claim 1 of No. US patent 10,380,883 does not explicitly disclose displaying, on a screen of the external device, a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group.
However, in an analogous art, Ashinghurst discloses system for enhancing power tools, wherein display, on a screen of the external device, a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group (Ashinghurst: pars. 0020, … Once contact has been made, computing device 250 would display a list of nearby power tools, battery pack and other products (step 344); par. 0021, It may be preferable to color-code the different listed power tools, battery pack and other products.  For example, tools that are owned (or paired) with the user can be shown in green.  Tools that can't be contacted or accessed by the user can be shown in red.  Tools that are owned by colleagues or a group are shown in yellow.  Tools that have not been associated with a particular user can be shown in white; pars. 0022-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashinghurst with the claim 1 of No. US Patent 10,380,883 and Kreuzer, wherein displaying, on a screen of the external device, a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group to provide user with means for the computing device (Ashinghurst: pars. 0002-0003).
This is a nonstatutory double patenting rejection.
Regarding claim 16; claim 8 of US patent No. 10,380,883 discloses all the limitations but does not explicitly disclose “(i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group and  displaying, on a screen of the external device, a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group.
However, in an analogous art, Kreuzer discloses electronic tool lock, wherein (i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group (Kreuzer: par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access to, and use of, tools registered with the system; par. 0032, … information include name; company  or organization name, contact information of user; registrant and/or).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zeiler with the claim 8 of US patent No. 10,380,883, wherein “(i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group to provide users with means for the electronic locking provisions are set  (Kreuzer: abstract, par. 0016).
Claim 8 of US patent 10,380,883 does not explicitly disclose displaying, on a screen of the external device, a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group.
However, in an analogous art, Ashinghurst discloses system for enhancing power tools, wherein display, on a screen of the external device, a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group (Ashinghurst: pars. 0020, … Once contact has been made, computing device 250 would display a list of nearby power tools, battery pack and other products (step 344); par. 0021; It may be preferable to color-code the different listed power tools, battery pack and other products.  For example, tools that are owned (or paired) with the user can be shown in green.  Tools that can't be contacted or accessed by the user can be shown in red.  Tools that are owned by colleagues or a group are shown in yellow.  Tools that have not been associated with a particular user can be shown in white; pars. 0022-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashinghurst with the claim 8 of US Patent No. 10,380,883 and Zeiler, wherein displaying, on a screen of the external device, a graphical user interface including permitted functions in which the (Ashinghurst: pars. 0002-0003).
This is a nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (“Kreuzer,” US 2015/0286209, filed Mar. 23, 2015) in view of Zeiler et al. (“Zeiler,” US 2013/0109375, published May 2, 2013), further in view of Ashinghurst et al. (“Ashinghurst,” US 2014/0107853, published Apr. 17, 2014).
Regarding claim 1, Kreuzer teaches an external device configured to program a power tool, the external device comprising: 
an external wireless communication controller (Kreuzer: fig. 1, par. 0044,  mobile devices 30); and 
(Kreuzer: fig. 1, par. 0044, par. mobile devices 30)
establish, with the external wireless communication controller, a first communication link with a server (Kreuzer: fig. 1, par. 0034, using cloud-based storage and/or cloud-base processing ... servers ...; par. 0044, par. 0045, The system 10 also comprises one or more communication links between the mobile device(s) 30 and the cloud-based infrastructure 50 collectively shown in FIG. 1 as link(s) B. The system can also comprise additional mobile device(s) collectively depicted as 30' which can communicate with the cloud 50 via link(s) B'), the server including 
(i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group (Kreuzer: par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access to, and use of, tools registered with the system; par. 0032, … information include name; company  or organization name, contact information of user; registrant and/or company), 
 receive, via the external wireless communication controller over the first communication link (Kreuzer: fig. 1, first communication link; pars. 0034-0035), a permission level of a user of the external device, the list of power tools in the group, and a mode profile for a power tool in the group (Kreuzer: pars. 0031-0032), the mode profile including a power tool configuration parameter to control operation of a motor of the power tool (Kreuzer: par. 0011, 0029, the use of a variety of parameters to limit and/or govern tool use.  That is, the present subject matter includes the use of different parameters and/or additional parameters than the time of tool operation, number of activation cycles of the tool, and/or a set time/date); 
display, on a screen of the external device, a graphical user interface (Kreuzer: par.0042, The mobile device typically also includes a display or other information output so that information can be displayed for viewing by a user.);
configure performance of operation of the motor of the power tool by transmitting wirelessly, from the external wireless communication controller to the power tool, the mode profile (Kreuzer: par. 0011, selecting at least one parameter to govern tool operation.  The method also comprises transmitting the parameter to the tool to govern tool operation). 
Kreuzer does not explicitly disclose (ii) a profile bank that includes mode profiles, the mode profiles including power tool configuration data.
However, in an analogous art, Zeiler disclose wireless tracking of power tools and related devices, wherein (ii) a profile bank that includes mode profiles, the mode profiles including power tool configuration data (Zeiler: par. 0074, the tool database 285 stores information about the tools to be monitored, such as tool 105.  The tool database 285 includes a tool IDs database 285a and tool information database 285b.  The tool IDs database 285a includes identifying information for each tool being monitored.  For instance, for tool 105, the tool IDs database 285a may store one or more of a tool serial number, contact addresses/numbers for communicating with the tool 105 (e.g., a phone number for the cellular unit 205 or an IP address), owner information (e.g., the name of a business that is registered as owner of the tool and contact information, such as a phone number or email address), the type of tool (e.g., hammer drill), the model number of the tool 105, and user information (e.g., name, contact information, job title, licensing, and skill level).  The tool information database 285b stores information obtained from the tools through monitoring, including the tool data (i.e., tool status, usage, and position data). The tool information database 285b may store a history of tool data obtained over time for analysis by an owner, tool manufacturer, or tool maintenance personnel; par. 0077, In some instances, the tool database 285 is stored remotely (e.g., on tool monitoring server 140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zeilerr with the method and system of Kreuzer, wherein  a profile bank that includes mode profiles, the mode profiles including power tool configuration data to provide users with means for the device allows tool owners to remotely monitor the use of power tools and to locate the power tools in an automatic manner for providing owners with a powerful theft deterrent system, thus improving efficiencies of day-to-day work in a cost effective manner, and includes a diversity antenna to improve communications (Zeiler: pars. 0003-0004).
Kruzer discloses display, on a screen of the external device, a graphical user interface but does not explicitly a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group.
However, in an analogous art, Ashinghurst discloses system for enhancing power tools, wherein a display including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group (Ashinghurst: pars. 0020, … Once contact has been made, computing device 250 would display a list of nearby power tools, battery pack and other products (step 344); par. 0021, It may be preferable to color-code the different listed power tools, battery pack and other products.  For example, tools that are owned (or paired) with the user can be shown in green.  Tools that can't be contacted or accessed by the user can be shown in red.  Tools that are owned by colleagues or a group are shown in yellow.  Tools that have not been associated with a particular user can be shown in white; pars. 0022-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashinghurst with the method and system of Kreuzer and Zeiler, wherein a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group to provide user with means for The computing device changes blade speed in a circular saw to cut a particular material in a better manner, so that the computing device determines the appropriate attribute or feature rapidly and efficiently to modify the attributes of the power tool to match the jobsite application in a better manner (Ashinghurst: pars. 0002-0003).
Regarding claim 2, the combination of Kreuzer, Zeiler, and Ashinghurst teaches the external device of claim 1. Kreuzer further discloses, wherein the permission level of the user specifies whether the external device is operable to modify the mode profile (Kreuzer: par. 0056, .. a user can select how long a tool of interest shall remain operational); and 
wherein at least one of the permitted functions includes modifying the power tool configuration parameter in response to receiving a user input on the external device (Kreuzer: par. 0056, .. a user can select how long a tool of interest shall remain operational ).  
Regarding claim 3, the combination of Kreuzer, Zeiler, and Ashinghurst teaches the external device of claim 1. Kreuzer further teaches wherein at least one of the permitted functions includes at least one of: 
adding another user to the group; 
removing another user from the group; 
adding another power tool to the group; 
removing the power tool from the group; 
assigning the power tool to another user of the group; 
unassigning the power tool from another user of the group; 
adjusting a permission level of another user of the group; 
at least one of adding, editing (Kreuzer: par. 0056, a user can select permitted operating ranges of tool(s).  Alternatively, or in addition, a user can select certain parameters of the tool or use of the tool, which if sensed or experienced result in the tool being rendered inoperable), and deleting the mode profile; 
assigning the mode profile to another power tool; and 
sharing the mode profile to at least one of the group and another user outside of the group. 
Regarding claim 4, the combination of Kreuzer, Zeiler, and Ashinghurst teaches the external device of claim 1. wherein the electronic processor is configured to receive a user input instructing the electronic processor to launch core application software (Kreuzer: par. 0031, receives information and data …;  par. 0043, he mobile device is configured to run or execute an algorithm or "app" as known in the art which facilitates communication with the registration and control component and/or the tool…; pars. 0055, 0087); 
wherein the electronic processor is configured to establish the first communication link with the server in response to receiving the user input Kreuzer: fig. 1, pars. 0034, 0044- 0045).
Regarding claim 9, claim 9 is directed to a method of programming a power tool from an external device associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 16, Kreuzer teaches a method of providing power tool configuration data to an external device, the method comprising: 
storing, with a memory of a server (Kreuzer: fig. 1, par. 0034, the registration and control component use using cloud-based storage and/or cloud-base processing ... servers ...),
(i) permissions and group data including a list of users in a group, a permission level of each user in the group, and a list of power tools in the group (Kreuzer: par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access to, and use of, tools  registered with the system; par. 0032, … information include name; company  or organization name, contact information of user; registrant and/or company),
 establishing, with a network interface of the server, a first communication link with an external device (Kreuzer: fig. 1, par. 0034, using cloud-based storage and/or cloud-base processing ... servers ...; par. 0044, par. 0045, The system 10 also comprises one or more communication links between the mobile device(s) 30 and the cloud-based infrastructure 50 collectively shown in FIG. 1 as link(s) B. The system can also comprise additional mobile device(s) collectively depicted as 30' which can communicate with the cloud 50 via link(s) B'); 
receiving, over the first communication link, a transmission from the external device (Kreuzer: fig. 1, first communication link; pars. 0034-0035); and 
in response to receiving the transmission, transmitting, with the network interface over the first communication link,  a permission level of a user of the external device, the list of power tools in the group (Kreuzer: par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access to, and use of, tools  registered with the system; par. 0032, … information include name; company  or organization name, contact information of user; registrant and/or company), and a mode profile for a power tool in the group (Kreuzer: pars. 0031-0032), the mode profile including a power tool configuration parameter to control operation of a motor of the power tool (Kreuzer: par. 0011, 0029, the use of a variety of parameters to limit and/or govern tool use.  That is, the present subject matter includes the use of different parameters and/or additional parameters than the time of tool operation, number of activation cycles of the tool, and/or a set time/date); 
wherein the external device is configured to display, on a screen of the external device, a graphical user interface  (Kreuzer: par.0042, The mobile device typically also includes a display or other information output so that information can be displayed for viewing by a user. ),
wherein the external device is operable to configure performance of operation of the motor of the power tool by transmitting wirelessly, from an external wireless communication controller of the external device to the power tool, the mode profile (Kreuzer: par. 0011, selecting at least one parameter to govern tool operation.  The method also comprises transmitting the parameter to the tool to govern tool operation). 
Kreuzer does not explicitly disclose (ii) a profile bank that includes mode profiles, the mode profiles including power tool configuration data; 
However, in an analogous art, Zeiler disclose wireless tracking of power tools and related devices, wherein (ii) a profile bank that includes mode profiles, the mode profiles including power tool configuration data (Zeiler: par. 0074, the tool database 285 stores information about the tools to be monitored, such as tool 105.  The tool database 285 includes a tool IDs database 285a and tool information database 285b.  The tool IDs database 285a includes identifying information for each tool being monitored.  For instance, for tool 105, the tool IDs database 285a may store one or more of a tool serial number, contact addresses/numbers for communicating with the tool 105 (e.g., a phone number for the cellular unit 205 or an IP address), owner information (e.g., the name of a business that is registered as owner of the tool and contact information, such as a phone number or email address), the type of tool (e.g., hammer drill), the model number of the tool 105, and user information (e.g., name, contact information, job title, licensing, and skill level).  The tool information database 285b stores information obtained from the tools through monitoring, including the tool data (i.e., tool status, usage, and position data). The tool information database 285b may store a history of tool data obtained over time for analysis by an owner, tool manufacturer, or tool maintenance personnel; par. 0077, In some instances, the tool database 285 is stored remotely (e.g., on tool monitoring server 140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zeiler with the method and system of Kreuzer, (ii) a profile bank that includes mode profiles, the mode profiles including power tool configuration data to provide users with means for the device allows tool owners to remotely monitor the use of power tools and to locate the power tools in an automatic manner for providing owners with a powerful theft deterrent system, thus improving efficiencies of day-to-day work in a cost effective manner, and includes a diversity antenna to improve communications (Zeiler: pars. 0003-0004).
Kruzer discloses display, on a screen of the external device, a graphical user interface but does not explicitly a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group.
However, in an analogous art, Ashinghurst discloses system for enhancing power tools, wherein a display including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools  (Ashinghurst: pars. 0020, … Once contact has been made, computing device 250 would display a list of nearby power tools, battery pack and other products (step 344); par. 002, It may be preferable to color-code the different listed power tools, battery pack and other products.  For example, tools that are owned (or paired) with the user can be shown in green.  Tools that can't be contacted or accessed by the user can be shown in red.  Tools that are owned by colleagues or a group are shown in yellow.  Tools that have not been associated with a particular user can be shown in white; pars. 0022-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashinghurst with the method and system of Kreuzer and Zeiler, wherein a graphical user interface including permitted functions in which the external device has permission to perform based on the permission level of the user and the list of power tools in the group to provide user with means for The computing device changes blade speed in a circular saw to cut a particular material in a better manner, so that the computing device determines the appropriate attribute or feature rapidly and efficiently to modify the attributes of the power tool to match the jobsite application in a better manner (Ashinghurst: pars. 0002-0003).
Regarding claim 17, claim 17 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (“Kreuzer,” US 2015/0286209, filed Mar. 23, 2015) in view of Zeiler et al. Zeiler,” US 2013/0109375, published May 2, 2013), further in view of Ashinghurst et al. (“Ashinghurst,” US 2014/0107853, published Apr. 17, 2014), and Farha (“Farha,” US 2015/0213238, filed Aug. 12, 2013). 
Regarding claim 5, the combination of Kreuzer, Zeiler, and Ashinghurst teaches the external device of claim 4.  The combination of Kreuzer, Zeiler, and Ashinghurst further teaches, wherein the electronic processor is configured to receive the user input instructing the electronic processor to launch the core application software but does not explicitly disclose by receiving a user name and a password via the user input, wherein the electronic processor is further configured to: 
transmit, with the external wireless communication controller over the first communication link, the user name and the password to the server, wherein a second electronic processor of the server is configured to determine that the user is in the group based on the user name and the password.
However, in an analogous art, Farha discloses system for providing multiple levels of authentication before delivering private content to client devices,
wherein receiving a user name and a password via the user input (Farha: fig. 4, par. 0063, … the user logins to her account on the server 500 by entering her username and password on the user input facility 170 of the client device 100 or the touch screen display 130 of the client device at step 800…), wherein the electronic processor is further configured to: 
transmit, with the external wireless communication controller over the first communication link, the user name and the password to the server (Farha: fig. 4, par. 0063, .. The network connection facility 160 of the client device 100 transmits the entered username and password to the server 500 over the communications network 600…), wherein a second electronic processor of the server is configured to verifying user based on the user name and the password  (Farha: fig. 4, par. 0063, .. The server processor 510 provides access to the user account upon verification of the username and password received from the client device 100 at step 810).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farha with the method and system of Kreuzer, Zeiler, and Ashinghurst, wherein by receiving a user name and a password via the user input, wherein the electronic processor is further configured to: transmit, with the external wireless communication controller over the first communication link, the user name and the password to the server, wherein a second electronic processor of the server is configured to determine that the user is in the group based on the user name and the password to provide users with means for providing multiple levels of authentication in delivering private content via client devices which is more secure and reliable for validating the identity of a user that attempts to access private content delivered via a client device (Farha: par. 0007).
Regarding claim 12, claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (“Kreuzer,” US 2015/0286209, filed Mar. 23, 2015) in view of Zeiler et al. (“Zeiler,” US 2013/0109375, published May 2, 2013), further in view of Ashinghurst et al. (“Ashinghurst,” US 2014/0107853, published Apr. 17, 2014), and Mick et al. (“Mick,” US 2013/0304903, published Nov. 14, 2013).
Regarding claim 6, the combination of Kreuzer, Zeiler, and Ashinghurst teaches the external device of claim 1.  The combination of Kreuzer, Zeiler, and Ashinghurst further discloses wherein the permitted functions in which the external device has permission to perform based on the permission level of the user within the group and the list of power tools in the group (Kreuzer: fig. 1, mobile device B & B’; par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access to, and use of, tools registered with the system; par. 0037, The mobile devices include electronic data storage provisions, control provisions, communication provisions, and user interface provisions.  The data storage provisions of the mobile devices enable information relating to tool use, user information, and data and/or permissions from the registration and control component to be stored and/or accessed at the mobile device) but does not explicitly “are different than second permitted functions in which a second external device has permission to perform based on a second permission level of a second user within the group.”
However, in an analogous art, Mick discloses market-based virtual machine allocation, wherein different permissions necessary for the perform different permitted functions associated with that role (Mick: par. 0136, RBAC associates special rules, called "permissions," with roles; each role is granted only the minimum permissions necessary for the performance of the functions associated with that role.  Identities are assigned to roles, giving the users and other entities the permissions necessary to accomplish job functions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mick with the method and system of Kreuzer, Zeiler, and Ashinghurst, wherein the permitted functions in which the external device has permission to perform based on the permission level of the user within the group and the list of power tools in the group  are different than second permitted functions in which a second external device has permission to perform based on a second permission level of a second user within the group to provide users with means for providing more efficient and scalable use of the scarce resources can be enabled in the cloud computing system (Mick: par. 0002, 0014).
Regarding claim 7, the combination of Kreuzer, Zeiler, and Ashinghurst teaches the external device of claim 1.  The combination of Kreuzer, Zeiler, and Ashinghurst further teaches the external device of claim wherein the power tool is a first power tool (Kreuzer: fig. 1, drill 22) and the permission level of the user is a first permission level associated with first permitted functions of the first power tool (Kreuzer: fig. 1; par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access  to, and use of, tools registered with the system), and wherein the electronic processor is further configured to: 
receive, via the external wireless communication controller over the first communication link (Kreuzer: fig. 1, pars. 0034,0044, 0045), 

However, in an analogous art, Mick discloses market-based virtual machine allocation, wherein different permissions necessary for the perform different permitted functions associated with that role (Mick: par. 0136, RBAC associates special rules, called "permissions," with roles; each role is granted only the minimum permissions necessary for the performance of the functions associated with that role.  Identities are assigned to roles, giving the users and other entities the permissions necessary to accomplish job functions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mick with the method and system of Kreuzer, Zeiler, and Ashinghurst, wherein a second permission level of the user, the second permission level being associated with second permitted functions of a second power tool in the group, wherein the second permission level is different than the first permission level such that at least one of the second permitted functions associated with the second power tool are different than at least one of the first permitted functions associated with the first power tool to provide user with means for providing more efficient and scalable use of the scarce resources can be enabled in the cloud computing system (Mick: par. 0002, 0014).
Regarding claim 8, the combination of Kreuzer, Zeiler, Ashinghurst, and Mick teaches the external device of claim 7.  The combination of Kreuzer, Zeiler, Ashinghurst, and Mick further teaches, wherein the mode profile is a first mode profile of the first power tool and the power tool configuration parameter is a first power tool configuration parameter of the first mode profile (Kreuzer: par. 0011, selecting at least one parameter to govern tool operation.  The method also comprises transmitting the parameter to the tool to govern tool operation), and wherein the electronic processor is further configured to: 
receive, via the external wireless communication controller over the first communication link, a profile bank include mode profiles (Kreuzer: fig. 1, par. 0034, using cloud-based storage and/or cloud-base processing ... servers ...; par. 0044, par. 0045, The system 10 also comprises one or more communication links between the mobile device(s) 30 and the cloud-based infrastructure 50 collectively shown in FIG. 1 as link(s) B. The system can also comprise additional mobile device(s) collectively depicted as 30' which can communicate with the cloud 50 via link(s) B'; Zeiler: pars. 0074, 0077). The combination of Kreuzer, Zeiler, and Mick further discloses mode profiles, wherein the second permission level is different than the first permission level such that at least one of the second permitted functions associated with the second power tool are different than at least one of the first permitted functions associated with the first power tool (Mick: par. 0136, RBAC), wherein the first permission level of the user specifies that the external device is operable to modify the first power tool configuration parameter (Kreuzer: par. 0011, 0029, the use of a variety of parameters to limit and/or govern tool use.  That is, the present subject matter includes the use of different parameters and/or additional parameters than the time of tool operation, number of activation cycles of the tool, and/or a set time/date) but does not explicitly disclose wherein the second permission level of the user specifies that the external device is not operable to modify the second power tool configuration parameter; 
However, the additional features above can be easily conceived from the features of Kreuzer, Zeiler, and Ashinghurst (Kreuzer: par. 0031, The registration and control component receives information and data, retains information and data, administers access and use permissions, and governs user access to, and use of, tools  registered with the system; par. 0032, … information include name; company  or organization name,  contact information of user; registrant and/or company;  Zeiler: pars. 0074, 0077; Mick: par. 0136, RBAC associates special rules, called "permissions," with roles; each role is granted only the minimum permissions necessary for the performance of the functions associated with that role.  Identities are assigned to roles, giving the users and other entities the permissions necessary to accomplish job functions). 
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 15.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer et al. (“Kreuzer,” US 2015/0286209, filed Mar. 23, 2015) in view of Zeiler et al. (“Zeiler,” US 2013/0109375, published May 2, 2013), further in view of Ashinghurst et al. (“Ashinghurst,” US 2014/0107853, published Apr. 17, 2014), and a Fung et al. (“Fung,” US 2011/0063093, published Mar. 17, 2011).
Regarding claim 20, the combination of Kreuzer, Zeiler, and Ashinghurst teaches the method of claim 16.  Kreuzer, Zeiler, and Ashinghurst do not explicitly disclose wherein storing the permissions and group data includes: 
receiving, with the network interface of the server and from an administrative device, selections of users, power tools, and permission levels to be saved as the group in the permissions and group data; wherein 
the administrative device is configured to receive the selections of users, power tools, and permission levels via a user input received by the administrative device.
However, in an analogous art, Fung discloses system and method for performing serialization of devices, wherein
receiving, with the network interface of the server and from an administrative device, selections of users, power tools, and permission levels to be saved as the group in the permissions and group data (Fung: par. 0192, An administrator can access a users view 284 shown in FIG. 47 to perform various actions associated with the users in the system, such as adding a user, removing a user, and changing a user's password.  In this example, the users view 284 is at the 1-line zoom level.  As can be seen in FIG. 47, the users view 284 lists information such as: username, controller permissions, appliance permissions, user permissions, serialization permissions, key injection permissions, feature control permissions, and last login time.  The various permissions dictate what operations the user can perform, e.g. adding or removing an appliance, generating a serialization schema, etc. In the users view 284, the administrator can add a user, duplicate a user, modify a user, change a password, and remove a user.  An add user form 286 is shown in FIG. 48 and enables the AMS 10 to impose security permissions on its users according to defined user roles .  In this way, the administrator can define a user role to enable or deny different levels of access to particular parts of the system.  By creating several users [i.e. selection of users] with different permissions, the responsibilities can be partitioned within the GUI 8 to allow operating the GUI 8 to be much more effective.  For example, three user roles can be establishes as follows: Security Officer (SO), Administrator (AD), and Operator (OP).  For each user role, various permissions can be set per the above, e.g. for view only, view and save, view and operate, full access, etc.); wherein the administrative device is configured to receive the selections of users, power tools, and permission levels via a user input received by the administrative device (Fung: par. 0192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fung with the method and system of Kreuzer, Zeiler, and Ashinghurst, wherein storing the permissions and group data includes: receiving, with the network interface of the server and from an administrative device, selections of users, power tools, and permission levels to be saved as the group in the permissions and group data; wherein the administrative device is configured to receive the selections of users, power tools, and permission levels via a user input received by the administrative device to provide users with means for Provides an asset management system (AMS) which is used as the manufacturing platform, and which (Fung: par. 0084).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

September 10th, 2021 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439